Exhibit 10.3
AMENDMENT NO. 1
TO THE HAMILTON BEACH BRANDS, INC.
UNFUNDED BENEFIT PLAN
(As Amended and Restated Effective as of December 1, 2007)
          Hamilton Beach Brands, Inc. hereby adopts this Amendment No. 1 to the
Hamilton Beach Brands, Inc. Unfunded Benefit Plan (As Amended and Restated
Effective as of December 1, 2007) (the “Plan”), to be effective as of January 1,
2008. Words used herein with initial capital letters which are defined in the
Plan are used herein as so defined.
Section 1
          Article VI of the Plan is hereby amended by adding a new Section 6.6
to the end thereof, to read as follows:
          “SECTION 6.6. Additional Payments.
     (a) At the time described in clause (b) of this Section 6.6, the Company
shall pay to the Participant who is a Covered Employee (i) an amount equal to
the positive difference, if any, of I minus II (the “Income Tax Payment”), plus
(ii) an additional amount such that, after payment by the Participant of all
applicable federal, state and local income taxes and employment (e.g., FICA)
taxes on the Income Tax Payment, the Participant will retain an amount equal to
the Income Tax Payment (the “Gross-Up Payment”). For purposes of this
Section 6.6:

             
 
  I   =   The Participant’s federal, state and local income tax and employment
(e.g., FICA) tax liability with respect to the payment of the amounts described
in Section 6.4(a)(i) (his “Frozen Account Balance”); and
 
           
 
  II   =   The amount of federal, state and local income tax employment (e.g.,
FICA) tax liability the Participant would have incurred with respect to the
payment of the Participant’s Frozen Account Balance if the Frozen Account
Balance had been paid to the Participant during the 2008 Plan Year.

For purposes of calculating the amounts described in I and II above and
determining the Gross-Up Payment, the Participant will be considered to pay
(A) federal income taxes at the highest rate in effect in the applicable year
and (B) state and local income taxes at the highest rate in effect in the state
or locality in which the applicable payment would be subject to state or local
tax, net of the maximum reduction in federal income tax that could be obtained
from deduction of such state and local taxes. All determinations required to be
made under this Section 6.6 shall be made by the Company, after receiving
applicable information from the Participant.

1



--------------------------------------------------------------------------------



 



     (b) The payment described in paragraph (a) of this Section 6.6 shall be
made at the same time as the payment described in Section 6.4(a)(i).”
EXECUTED this 11th day of November, 2008.

            HAMILTON BEACH BRANDS, INC.
      By:   /s/ Charles A. Bittenbender     Title:  Assistant Secretary        
   

2